ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-237, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that DANIEL N. SHAPIRO of HACKENSACK, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to comply with client’s requests for information), and RPC 1.5(b) (failure to set forth in writing the rate or basis of the attorney’s fee);
And good cause appearing;
It is ORDERED that DANIEL N. SHAPIRO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.